Title: To Benjamin Franklin from Lafayette, 15 March 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


				
					Dear Sir
					Paris March the 15th 1785
				
				Inclosed Your Excellency will find a Letter from a Canadian who Requests I would Recommend Him to You— While I was with Congress, I wrote a public Letter Stating the Case of the Citizens of that province who Had Assisted us and were not paid— I Hope a Committee was Appointed to Consider the Affair— So far as Respects Mr. Calvet, I need not See the Lady, But Beg Leave to Sollicit Your Assistance in His Behalf.
				The Convention Respecting Consuls Has Been Sent By You to America— But as I Have not Heard of its Having Been Received, Beg Leave to Suggest the idea of Sending a duplicate By this packet Boat.
				To Morrow or the day after I will do myself the Honour to wait Upon You, and with the Highest Respect am Your Affectionate friend
				
					
						Lafayette
					
				
			